OFFICE   OF THE ATTORNEY    QENERAL   OF TEXAS

                      AUSTIN




ssl8r~~0s @30 per aonth prortdad in’th b lica-
t;cm cm&allotnest or fundrr Thir dloo 84L    iii11
be pi4 trem St&e rmpertment  or awalth,0. 8.
                l              I
                    . . . l


             YOU brte ~280 awn      01 t-b                       rwthu       iniomdaion    tht
tha   pQo1tian    of      t ttm  mr dlo l  alal lr                        dmtr fo
                                                                               a tu
                                                                                  rsuoh
                                                                                     r
quuurtiru hfMpi       r llswcr48     or rmplopmntuad
                                      poeition
iS    u1
    AOt          IQ thir
              OffiUO.             you larosr w the such
                                  0wQe0t1oa
80aia rdarinirtr~tcr‘t&u rA0owl, give8 mbz,    h48 00
da..dw tMur0  an4 OaIAbr
lI3roqm 01      tbrt       mu&l porftlm         o? 0
the kgislatw               but is srortd           by
in it.     bud&at,
               bo0t;on        40 mr0k              u,        can6tituti0ti        0r ~ws;~~Fo-
v& s      in p a r tl        r & vsr

                  %o   perma       crhrll   &old        op    exerol.~,      at    the
       usn tlm,    aQra than Me cxvll wrioe or omolu-
       mutt, lo o p tt& tOfJwttc e  o fr ewo ,
                                             o o u tlty
         c o p Ip L8slM
                      R ou,
                         ta Yu
                            r yb llO
                                  ur d
                                     kostaastu                                      o f-
         ri0~
            0r tb              mmw 0~~4, ttu mtienri      iiu6d
       Rosuve W                the Ofrleur Rosu8~ Carpa et the
         a lIt.
              h a tua a lQllr t.d
                               a 4n
                                  o fth aIlc r t1 o wl
       Qwrd   thm R~tlmmlOurrdRewrvr,andt&        Organ-
       &d   huver    of the Onikd 8tet.8, and retired
         0frmr8   0f th thated 8trk8 h-q, my, u3d
         Jar-   c-p    ~4 ret&red winant offlolcs, ~6
         rrtirrd e isted mrb or the united 8tat.M Army,
         Rwp, ~4 llarinr Corps, unfpss othervlw speci4b
         1 7 p r o vlb d     h e r ein.     l   , .


                  8eotlan 33, Artlole              16, Conatltutloa of iex16, pro-
vides 8
                                                                                           7’61




                    we boolmtlag
                              orffaurOSthlr8ta* shall
        nelth m r& mu aor p a fl vur mt’u g o a UM b usur f
        la r uo r o f m y p u8o a ,fer wlu$   u 0om&mmt1on
        ysyab               0iri00ror qpointcn,8hobold~ rtt.hO
                                other offior     or posltloa of hww,
               "I it,
         trwtor@o      uduthls                    8tata oztbrhlted
        8ta t.8,
             l%a o p tl gr*,0r:m         tn t&l8 CoMtltution.
        hWl44,    the ttA.a ra¶trlotlun     u to tha arrviQg
        WA payia#i rA UuralM       upat the cwuury      rhll
        KOPP     to ufr10ur or th# tatma Ouod ot
               %a mtiond Qurrd Rmme, tbr Orrlour
        Resor~o C   of tha United It!rt*r nor to UklFlt-
        ed mn or32 lrtloarl Qwrd, the hloael     Ooud
        Rosuve, a4 the OrgmUed RMUPU of the Ooltrd                                    __
         guter,  nor to r8tlreh offlouw of the Urbtted
         M&u8 Aray; Mrv~, ad Jbrlno Oorpr, an4 rrtired   .'
         vurant orriaus )ab~rotit&.aUrtml     mea or the
         Waite4 8taks Amy, Maw @a4 lupinr osrpr. (860,
         13, &t. 16; a do p ted
                            l& Len 80~. 6,,
                                          lw)”
                our opln1on that
                    It    18                      aeetron $O,SS &Mole l6, con-
stttutfoa           supa, would
                    of Bras,                      not l             r1twtion
                                                            to th l.8
lauauuh u the paltloa of part                     ttwe rp+d
                                                       q   aal director of the
querantinr hospital is 8wrl7 aa                   e@oymmt    ani is not an or-
tic.4

                    Rovevu, it is our ruFt.her opiahl that 8eotloQs>
or   Arti                16, Constltutlon of PNlas, rupra,          prrvmt, thm ao-
oountbg orrlaers               OS Tcx88   rrom   drrvi.ng    arq   vurant   on   tb
state sm8Sur7 &                 r8va of le. VeraOr vhlk ha holds the of-
flue ebovr amad bd                gositiaa abow         dWCFtbd       at the s&m tima,

     #                                                       Yuy    truly   yourr